Citation Nr: 1725301	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation prior to July 11, 2015, and to an evaluation in excess of 10 percent from that date for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran had active service from November 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 11, 2015, the Veteran's hearing was manifested by level II acuity in the right ear and level IV acuity in the left ear.

2.  From July 11, 2015, the Veteran's hearing has been manifest by level IV acuity in each ear.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation prior to July 11, 2015, and in excess of 10 percent from that date for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The claim arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs) and private treatment records.  The Veteran was also provided with VA examinations for hearing loss in September 2011 and July 2015, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim, and no further assistance to develop evidence is required.

II.  Increased Rating for Hearing Loss

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2016).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a). 

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100.  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

The Veteran had a VA examination in September 2011.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
60
60
70
LEFT
15
30
60
65
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 76 percent in the left ear.  On examination acoustic immittance was normal and ipsilateral acoustic reflexes and acoustic reflexes were abnormal bilaterally.  Pure tone averages were 56 bilaterally.

The Veteran underwent another VA examination on July 11, 2015.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
65
70
LEFT
25
45
65
65
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 percent in the left ear.  On examination acoustic immittance was normal and ipsilateral acoustic reflexes and acoustic reflexes were abnormal bilaterally.  The Veteran stated that he had difficulty to understand conversations in distance, silent, or noisy situations.  He needed to ask for people to repeat themselves, and this bothered his family.  Pure tone threshold averages were 60 on the right and 61 on the left.

Since the audiological findings for the test completed do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies or thresholds at 70 decibels or more at 2000 Hertz with 30 decibels or less at 1000 Hertz, exceptional patterns of hearing loss are not shown and the Board will not determine the Roman numeral designation for hearing impairment from Table VIA.  Only Table VI will be used.  See 38 C.F.R. § 4.86.

When applying the pure tone averages and speech recognition scores from September 2011 to Table VI, the right ear is assigned a Level II and the left ear is assigned a Level IV.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.

When applying the pure tone averages and speech recognition scores from July 11, 2015, to Table VI, the right ear is assigned a Level IV and the left ear is assigned a Level IV.  The Board then applies those levels to Table VII, which results in a 10 percent evaluation for the Veteran's bilateral hearing loss.

The July 11, 2015, audiological examination additionally addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The July 11, 2015, examiner noted that the Veteran had difficulty hearing conversations and had to ask people to repeat themselves.  Nevertheless, a disability rating higher than 0 percent prior to July 11, 2015, and higher than 10 percent from that date for bilateral hearing loss is not warranted based on any audiological findings of record.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect he is unemployable due to his service-connected hearing loss.  While the record shows that there may be some interference with some job related activities due to the service-connected disability, there is no cogent evidence of unemployability and thus consideration of a TDIU is not warranted.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected bilateral sensorineural hearing loss, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Because the evidence preponderates against the claim for increased evaluations for bilateral sensorineural hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

An initial compensable evaluation prior to July 11, 2015 and an evaluation in excess of 10 percent from that date for bilateral sensorineural hearing loss are denied.


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


